DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “switching driving device”, “air passage switching device”, “position signal generating device” in claims 1, 2, 4, 6, 7, 10 and 16 - 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the switching" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the switching" in lines 7 and 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the switching" in line 3.  There is insufficient antecedent basis for this limitation in the claim.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (8151390).
Regarding claim 1, the Wang et al. reference discloses an air pump control system comprising:
a first air pump (21) for inflating or deflating an inflatable body (Fig. 14); a second air pump (22) for supplementing air to said inflatable body; a switching driving device (25, 26)  connected to said first air pump (21) and adapted to drive the switching between two or more air passages (chambers: E’, E”); and
an air pressure sensor (27) for detecting an internal air pressure value of said inflatable body and adapted to generate an internal pressure signal associated with said internal air pressure value and send the same to a central control unit (5),
wherein said central control unit (5) is connected to said first and second air pumps (21, 22), said switching driving device (25, 26) and said air pressure sensor (27), and is adapted to send a driving signal to drive said switching driving device so as to activate the switching between said air passages, and said central control unit (5) is further adapted to send an activation signal or a deactivation signal to said first air pump according to the internal air pressure value of said inflatable body detected by said air pressure sensor and a pre-set inflating air pressure value, so as to activate or deactivate the first air pump (see column 4, lines 17 – 28);
wherein after the internal air pressure value of said inflatable body reaches the pre-set inflating air pressure value (i.e., 420 mmHG), said central control unit (5) is adapted to send an activation signal to said second air pump (22) when the internal air pressure value of said inflatable body detected by said air pressure sensor (27) reaches a pre-set supplementing air pressure value, and to send a deactivation signal to said second air pump when the internal air pressure value of said inflatable body detected by said air pressure sensor again reaches said pre-set inflating air pressure value, and wherein said pre-set supplementing air pressure value is less than or equal to said pre-set inflating air pressure value (see column 4, lines 29 - 34).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11 and 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaffee (8413278) in view of Wang et al. (discussed supra).
Regarding claim 1, the Chaffee reference discloses an air pump control system (see Figure 9) comprising:
A first air pump (974) for inflating or deflating an inflatable body (2902); a switching driving device (975) connected to said air pump and adapted to drive a switching between two or more air passages (left and right chambers; 210A, 210B); and
an air pressure sensor (918A, 918B) for detecting an internal air pressure value of said inflatable body and adapted to generate an internal pressure signal associated
with said internal air pressure value and send said internal pressure signal to a central control unit (see column 21, lines 52 - 63),
wherein said central control unit (972) is connected to said air pump (974), said switching driving device (975) and said air pressure sensor (918A, 918B), and said central control unit is adapted to send a driving signal to drive said switching driving device so as to activate the switching between said air passages, and to send an activation signal or a deactivation signal to said air pump according to the internal air pressure value of said inflatable body detected by said air pressure sensor and a preset inflating air pressure value so as to activate or deactivate said air pump (see column 24, line 37 - column 25, line 10).
Chaffee doesn’t disclose a second air pump; wherein after the internal air pressure value of said inflatable body reaches the pre-set inflating air pressure value (i.e., 420 mmHG), said central control unit (5) is adapted to send an activation signal to said second air pump (22) when the internal air pressure value of said inflatable body detected by said air pressure sensor (27) reaches a pre-set supplementing air pressure value, and to send a deactivation signal to said second air pump when the internal air pressure value of said inflatable body detected by said air pressure sensor again reaches said pre-set inflating air pressure value, and wherein said pre-set supplementing air pressure value is less than or equal to said pre-set inflating air pressure value (see column 4, lines 29 - 34).
However, the Wang et al. reference discloses another air pump control system (discussed supra) having first and second air pumps connected to a control unit (5); wherein after the internal air pressure value of said inflatable body reaches the pre-set inflating air pressure value (i.e., 420 mmHG), said central control unit (5) is adapted to send an activation signal to said second air pump (22) when the internal air pressure value of said inflatable body detected by said air pressure sensor (27) reaches a pre-set supplementing air pressure value, and to send a deactivation signal to said second air pump when the internal air pressure value of said inflatable body detected by said air pressure sensor again reaches said pre-set inflating air pressure value, and wherein said pre-set supplementing air pressure value is less than or equal to said pre-set inflating air pressure value (see column 4, lines 29 - 34).  Wang et al. further discloses that the first air pump provides a smaller thrust for forcing air to flow at a higher rate and the second air pump provides a greater thrust for forcing air to flow at a slower rate, which promotes efficiency of the air pump system (col. 4, lines 7 – 11).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Chaffee device to have a second air pump as, for example, taught by the Wang et al. reference, to provide a smaller thrust for forcing air to flow at a higher rate and providing a greater thrust for forcing air to flow at a slower rate, which promotes efficiency of the air pump system.

Regarding claim 2, Chaffee further discloses a position signal generating device (223A or 1223A; e.g., an optical position sensor, a limit switch, etc.) connected to the central control unit (972); wherein said position signal generating device, when triggered by said switching driving device (975), generates a position feedback signal and send said position feedback signal to said control unit (972; see col. 23, lines 41 - 46), and said central control unit (972) is adapted to send a deactivation signal to said switching driving device to deactivate the switching driving device (975) after said central control unit (972) receives said position feedback signal from said position signal generating device.

Regarding claim 3, Chaffee further discloses a first input unit (904A) connected to said central control unit (972) and at least provided with at least one of an inflating signal input, a deflating signal input, and a deactivation signal input, said first input unit being adapted to send an inflating signal, a deflating signal or a deactivation signal to said central control unit respectively via said inflating signal input, deflating signal input or deactivation signal input. See column 21, lines 52 - 63.

Regarding claim 4, Chaffee further discloses wherein said switching driving device further comprises:
a motor driving unit (220, stepper motor; see col. 9, lines 5-19 and col. 10, line 53) connected to said central control unit (972); and
an air passage switching device (228; see col. 9, lines 28 - 36) connected to said air pump,
wherein said central control unit (972) is adapted to send an activation signal to said motor driving unit according to the inflating signal, the deflating signal or the deactivation signal respectively sent by said first input unit, so as to activate the switching between said air passages (see col. 9, lines 28 - 36).

Regarding claim 5, Chaffee further discloses wherein said air passages comprise an inflating air passage, a deflating air passage and a closed air passage (see col. 9, lines 37 - 58).

Regarding claim 6, Chaffee further discloses wherein said position signal generating device (223A or 1223A) is adapted to send a position feedback signal to said central control unit when said switching driving device is switched to an inflating air passage, a deflating air passage or a closed air passage, respectively, and said central control unit is adapted to send a deactivation signal to said switching driving device according to the received position feedback signal. See column 23, lines 40 - 46.

Regarding claim 7, Chaffee further discloses wherein said switching driving device is an electromagnetic valve (i.e. a solenoid valve), and said central control unit is adapted to send a driving signal to said electromagnetic valve according to said inflating signal, deflating signal or deactivation signal so as to switch said electromagnetic valve to the respective inflating air passage, deflating air passage or closed air passage. (For example, see column 42, lines 43 - 67 (particularly line 50))

Regarding claim 8, Chaffee further discloses wherein said first input unit (604, 804, 904A, 2840) is further provided with a first inflating signal input, a second inflating signal input, and a third inflating signal input respectively corresponding to three different pre-set inflating air pressure values. See column 20, lines 5-31.

Regarding claim 9, Chaffee further discloses wherein said first input unit is further provided with a manual inflating air pressure input for manually setting an inflating air pressure value. See
column 20, lines 32 - 55.

Regard claim 11, Chaffee further discloses a first display unit (661) connected to said central control unit and adapted to receive a display signal generated by said central control unit; wherein said display signal comprises at least one operating state of said air pump control system, said at least one operating state including one or more of an inflating state, a deflating state, a pre-set inflating air pressure value, a pre-set deflating air pressure value, a current air pressure value, a normal operating state, and an abnormal operating state. See column 4, lines 29 - 67.

Regarding claims 16 – 21, the method as claimed would be inherent during normal use and operation of the modified Chaffee device.

Allowable Subject Matter
Claims 10 and 12-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art pertains to various air pump systems similar to Applicant’s device, as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEWIS MAUST whose telephone number is (571)272-4891.  The examiner can normally be reached on Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TIMOTHY LEWIS MAUST
Primary Examiner
Art Unit 3753



/TIMOTHY L MAUST/           Primary Examiner, Art Unit 3753